DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-6 and 13-18 in the reply filed on 01/20/2022 is acknowledged.  The traversal is on the ground(s) that in view of the amendments to the claims Hoetzl does not teach that inclined spray nozzles spray water asymmetrically with respect to a center axis of the inclined spray nozzles.  This is not found persuasive because while Hoetzl does not specifically disclose spraying water asymmetrically, the examiner submits that the inclined nozzles at the ends of the spray headers as discussed above will spray an asymmetrical pattern onto the pipe, as with respect to the center axis of the inclined spray nozzles, the side of the pipe that is further away will receive a wider spray range but a lower spray density than the side closer to the nozzle because the further the spray travels in an angle the further it spreads out so spots further away will receive more spread out water.  The examiner submits that this spray pattern is thus asymmetrical with respect to the center axis of the inclined spray nozzles which is a form of “spraying water asymmetrically”.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/20/2022.
Drawings
The drawings are objected to because Figure 3 has the recitation “sprashed water” which should be corrected to “splashed water”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claims 6 and 18 includes the recitation “wherein the rotatable supporting member, and/or the first spray nozzles disposed above the pipe are movable in a vertical direction according to an outer diameter of the steel pipe” which is indefinite because it is unclear to the examiner if this is being positively recited as a step or not.  The examiner notes 
Specifically claims 6 and 18 includes the recitation “wherein the rotatable supporting member, and/or the first spray nozzles disposed above the pipe are movable in a vertical direction according to an outer diameter of the steel pipe” which is indefinite because it is unclear to the examiner what limitation is intended by “according to”, it could mean for example that the nozzles or supporting members are moved to have a specific height between the spray nozzles and the steel pipe surface or it could mean that the nozzles and/or supporting member are just moved to allow a pipe to enter the quenching area.  The examiner interprets the claim to be met by any kind of vertical movements of the supporting member and/or spray nozzles.
Claims 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “rapid” and “rapidly in claim 13 is a relative term which renders the claim indefinite. The terms “rapid” and “rapidly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the terms “rapid” and “rapidly” are intended to limit the cooling rate further than the term “quenching” has, or if any type of quenching can be considered rapidly cooling.  The examiner 
Claims 1-6 and 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “walking-arm type” in claims 1, 4, 5, 13, 16, and 17 is a relative term which renders the claim indefinite. The term “walking-arm type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The addition of the word “type” renders the claim indefinite because it is unclear to the examiner what “type” is intended to convey, for example if there is a walking-arm is needed or any type of machine that can perform the same function or any machine that operates similarly and if so it is then unclear how similar the machines must be and in what ways they must be similar.  The examiner interprets the claims to be met by any machine that would be seen as functionally similar to a walking-arm absent a specific indicator to the contrary.  See MPEP 2173.05(b)(III)(E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzl et al. (US 4834344 A) herein Hoetzl alone or , as evidenced by Mudawar et al. (Experimental and numerical study of quenching complex-shaped metallic alloys with multiple, overlapping sprays) herein Mudawar.
Regarding claims 1 and 13, Hoetzl discloses:
A method of processing steel pipe in a steel mill through quenching after being reheated in a furnace [Column 3 lines 61-67, Hoetzl], the examiner submits that 
Supports that rotate the pipe [Column 9 lines 54-64, Figure 6, Hoetzl]
The use of a walking arm apparatus to convey the pipe [column 10 lines 28-33, Figure 6, Hoetzl]
Cooling while rotating the pipe [column 3 lines 13-25, Hoetzl]
Keeping the pipe longitudinally stationary [Column 3 lines 13-19, Hoetzl] which examiner notes means movement parallel to the pipe axis is stopped, the examiner submits that movement perpendicular to the pipe must be stopped for the method to work otherwise the pipe would be removed from the support rolls.
Spray headers are spaced at equal increments [Column 6 lines 46-50, Hoetzl].  The pipe is surrounded by 8 equally spaced nozzles [Figure 1, Hoetzl] with one nozzle placed directly above the uppermost part of the pipe and thus the nearest two nozzles would be spaced at 45° which the examiner submits can be considered as the first spray nozzles, the examiner notes the 45° falls within the instantly claimed angle of 20-70°.
Nozzles spaced longitudinally in the quench means [Column 4 lines 18-24, Hoetzl] with gaps between the quench means to permit the walking arm arrangement to function [Column 11 lines 1-2, Hoetzl] which the examiner notes are equivalent to a swept range and the gaps mean there are no spray nozzles in those areas.
The examiner submits that the nozzles of Hoetzl that are angled at 0° in the longitudinal direction as would have been recognized by one of ordinary skill, such as those depicted in Figure 2 of Hoetzl, can be reasonably considered to be tilted towards the swept zone as the instant claim includes 0° in the limitation “tilted with an angle Θ of 30° or less”, so the examiner submits that any of the nozzles of Hoetzl can reasonably 
Hoetzl teaches the spraying of water [Column 6 line 46, Hoetzl] but does not specifically disclose spraying water asymmetrically however the examiner submits that the inclined nozzles at the ends of the spray headers as discussed above will spray an asymmetrical pattern onto the pipe, as with respect to the center axis of the inclined spray nozzles, the side of the pipe that is further away will receive a wider spray range but a lower spray density than the side closer to the nozzle because the further the spray travels in an angle the further it spreads out so spots further away will receive more spread out water.  The examiner submits that this spray pattern is thus asymmetrical with respect to the center axis of the inclined spray nozzles which is a form of “spraying water asymmetrically”.  Alternatively, Mudawar teaches that a typical flat spray nozzle has an asymmetric spatial distribution during spraying caused by minute machining flaws [page 1208, paragraph 2, Mudawar], the examiner submits this means that the flat nozzles of Hoetzl can be considered typical and would be expected to display some degree of an asymmetrical spatial distribution during spraying.
Regarding claims 2 and 14, as discussed above there are nozzles spaced at 45° from directly above the center of the steel pipe that are considered the first spray nozzles, the 
Regarding claims 6 and 18, the quench supplies can be pivoted open [Column 10 lines 16-20, fig.6, Hoetzl], the examiner submits means the nozzles within the quench supply can be moved vertically as they are moved to allow the pipe to be moved to and from the quench area by the walking arm, further the examiner submits that larger pipes will require the vertical movement of the steel pipes to be larger than to remove a small pipe from the quench area.
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzl et al. (US 4834344 A) herein Hoetzl, as evidenced by Mudawar et al. (Experimental and numerical study of quenching complex-shaped metallic alloys with multiple, overlapping sprays) herein Mudawar, in view of Fukuda et al. (WO 2016125425 A1, US 20170349965 A1 used herein as English translation) herein Fukuda.
Hoetzl does not specifically disclose that opposite first spray nozzles are offset with a pitch of D/4-3D/4 however the examiner submits that this offset would be obvious to perform in view of Fukuda.  Fukuda teaches arranging the spray nozzles spirally at equal intervals outside the steel pipe while using straight spray headers for the purpose of reducing camber [0041, Figure 1B, Fukuda].  The examiner notes that for the spiral shape one spacing D gives 360° and so for a distance of 90° as is between the first spray headers of Hoetzl, there would be a spacing of D/4 which meets the instant claim.  The examiner submits that it would have been obvious to one of ordinary skill in the art to use the spiral arrangement of the nozzles of Fukuda for the quenching of Hoetzl in order to reduce camber.
Claims 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzl et al. (US 4834344 A) herein Hoetzl, as evidenced by Mudawar et al. (Experimental and numerical study of .
Regarding claims 4 and 16, Hoetzl does not specifically disclose using a pipe hold-down member that holds down the steel pipe rotating on the rotatable supporting member, however the examiner submits that doing so would be obvious in view of Mizushima.  Mizushima discloses quenching pipes [Column 3 lines 33-38, Mizushima] with the use of restraining devices, such as pinch rolls [Column 4 lines 54-64, Column 9 lines 1-27, Figure 8, Mizushima] for the purpose of preventing the bending of the pipe [Column 5 lines 54-57, Mizushima].  It would be obvious to one of ordinary skill in the art to use a restraining device such as pinch rolls to restrain the pipe of Hoetzl to prevent pipe bending as taught by Mizushima.
Regarding claims 5 and 17, Hoetzl modified by Mizushima does not specifically disclose the use of second spray nozzles that cool a region where the first spray nozzles interfere with the hold-down member however the examiner submits that some of the nozzles disclosed by Hoetzl can be considered second nozzles.  Restraining with pinch rolls requires the pinch rolls to be placed above the steel pipe on either side [Figure 8, Mizushima] which would interfere with the first spray nozzles of Hoetzl, however as discussed above Hoetzl discloses spray nozzles at every 45°, the nozzle directly above the steel and the ones at 90° or greater angles can be considered as second nozzles because they will be able to spray the areas that the first nozzles can’t hit due to the pinch roll interference.  The examiner notes that Figure 8a of the instant application illustrates a similar situation where the hold down members 4 are in the way of the first spray nozzles 3 while the second spray nozzle 5 is at a larger angle and spraying below where the first spray nozzles would be spraying.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzl et al. (US 4834344 A) herein Hoetzl, as evidenced by Mudawar et al. (Experimental and numerical study of .
Regarding claims 5 and 17, Hoetzl modified by Mizushima does not specifically disclose the use of second spray nozzles that cool a region where the first spray nozzles interfere with the hold-down member however the examiner submits that doing so would be obvious in view of Ebata.  Restraining with pinch rolls requires the pinch rolls to be placed above the steel pipe on either side [Figure 8, Mizushima] which would interfere with the first spray nozzles of Hoetzl, Ebata teaches that water nozzles should be arranged to not interfere with adjacent rollers so that the fluid spreads over the breadth of the steel to be cooled [Column 16 lines 58-66, Ebata], the examiner submits that a person of ordinary skill in the art would have modified some of the nozzles of Hoetzl modified by Mizushima to not be blocked by the pinch rollers so as to cool the entirety of the steel pipe, which meets the limitation of second nozzles as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734